  Case 3:20-cv-02965-X Document 9 Filed 10/29/20    Page 1 of 13 PageID 282



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

DETAVIA WILSON,              §
    Plaintiff,               §
                             §
VS.                          §
                             §           CIVIL ACTION NO. 3:20-cv-02965-X
                             §                     JURY
STATE FARM MUTUAL AUTOMOBILE §
INSURANCE COMPANY,           §
ROBERT NASH, and             §
YULONDA JONES,               §
     Defendants.             §


        COMBINED REPLY IN SUPPORT OF STATE FARM MUTUAL
          AUTOMOBILE INSURANCE COMPANY, ROBERT NASH,
              AND YULONDA JONES’ MOTION TO DISMISS
       AND RESPONSE TO DETAVIA WILSON’S MOTION TO REMAND



                                  ARMANDO DE DIEGO
                                  State Bar No. 05635400
                                  Email: adediego@dediego.com

                                  HARVEY G. JOSEPH
                                  State Bar No. 11027850
                                  Email: hjoseph@dediego.com

                                  THE LAW OFFICE OF ARMANDO DE DIEGO, P.C.

                                  1201 Griffin Street W
                                  Dallas, Texas 75215-1030
                                  Telephone:     (214) 426-1220
                                  Facsimile:     (214) 426-1246

                                  ATTORNEYS FOR STATE FARM MUTUAL
                                  AUTOMOBILE INSURANCE COMPANY,
                                  ROBERT NASH, AND YULONDA JONES
     Case 3:20-cv-02965-X Document 9 Filed 10/29/20                 Page 2 of 13 PageID 283



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DETAVIA WILSON,              §
    Plaintiff,               §
                             §
VS.                          §
                             §                         CIVIL ACTION NO. 3:20-cv-02965-X
                             §                                   JURY
STATE FARM MUTUAL AUTOMOBILE §
INSURANCE COMPANY,           §
ROBERT NASH, and             §
YULONDA JONES,               §
     Defendants.             §


            COMBINED REPLY IN SUPPORT OF STATE FARM MUTUAL
              AUTOMOBILE INSURANCE COMPANY, ROBERT NASH,
                  AND YULONDA JONES’ MOTION TO DISMISS
           AND RESPONSE TO DETAVIA WILSON’S MOTION TO REMAND


I.      Introduction

         In Response to Defendants’ Motion to Dismiss, Plaintiff Detavia Wilson does not dispute

that she has failed to fix any of the deficiencies that led this Court to dismiss her claims as “unripe”

in the identical lawsuit Civil Action No. 3:19-cv-01875-S. Instead of simply following this Court’s

directive and obtaining the declaratory judgment that this Court held is a prerequisite to Plaintiff’s

unripe claims, she simply re-filed the same lawsuit. Further, as outlined at length in Defendants’

Motion to Dismiss, Plaintiff’s procedural ploys and improper gamesmanship have resulted in an

unfortunate waste of the courts’ and parties’ time and resources. Defendants thus seeks dismissal

of Plaintiff’s claims, this time with prejudice, to put a stop to Plaintiff’s expensive and improper

tactics. Alternatively, Defendant State Farm Mutual Automobile Insurance Co. (“State Farm”)

requests that, to halt Plaintiff’s tactics, the Court retain jurisdiction over the Texas Insurance Code


                                                   2
      Case 3:20-cv-02965-X Document 9 Filed 10/29/20                Page 3 of 13 PageID 284



claim against State Farm (while dismissing the improper claims against Defendants Robert Nash

and Yulonda Jones), but conclude that Plaintiff has impliedly alleged the declaratory judgment

claim (to determine liability in damages in the car crash case) that is a prerequisite to her Insurance

Code claim, and litigate the declaratory judgment claim first while abating any potential extra-

contractual allegations.

         As Plaintiff points out, the Texas Supreme Court is poised to address in two mandamus

proceedings a question implicated here—whether an insured must prove she is entitled to

underinsured motorist (“UIM”) benefits before she can sue for violation of the Insurance Code’s

prompt-settlement provision. See Response at 2; In re State Farm Mut. Auto. Ins. Co. & Terecina

Shahan (19-0791), and In re State Farm Mut. Auto. Ins. Co. & Todd Joseph Dauper (19-0792).

The Supreme Court set both cases for argument on December 2, 2020. Defendants believe that

ample authority requires dismissal of Plaintiff’s claims and denial of her Motion to Remand. But

to the extent that this Court thinks the Supreme Court’s decision in those matters may influence

its determination of the pending motions, State Farm requests, in the further alternative, that the

Court wait to rule on the Motions to Dismiss the claims against State Farm until the Supreme Court

issues those opinions.

II.      Plaintiff’s claims should be dismissed because she improperly joined claims adjuster
         Nash and Jones and also failed to assert a viable claim against any Defendant under
         Brainard v. Trinity Universal Insurance Co., 216 S.W.3d 809 (Tex. 2006).

         This Court and others have rejected repeatedly the tactics Plaintiff undertakes here to avoid

federal court jurisdiction through improper joinder of a local claims adjuster in a Texas state court

action against a non-citizen insurance company. Gonzales v. State Farm Lloyds, 326 F. Supp.3d

346 (S.D. Tex. 2017); Messersmith v. Nationwide Mut. Fire Ins. Co., 10 F. Supp.3d 721, 724 (N.D.

Tex. 2014); Lopez v. United Prop. & Cas. Ins. Co., 197 F. Supp.3d 944, 949 (S.D. Tex. 2016).
                                                  3
   Case 3:20-cv-02965-X Document 9 Filed 10/29/20                   Page 4 of 13 PageID 285



Despite Plaintiff’s contention to the contrary, the Fifth Circuit has instructed that the federal

pleading standard applies when determining whether a plaintiff has stated a claim against a

nondiverse defendant. See Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818

F.3d 193, 200–01, 208 (5th Cir. 2016). Plaintiff’s assertion that Defendants must prove there are

no viable causes of action against Nash and Jones and show “no plausible set of facts under which

Nash and Jones could be liable to Plaintiff for violations of the Texas Insurance Code” is not the

standard. See Response at 4. Rather, the standard asks whether Plaintiff pleaded any viable causes

of action against Nash and Jones in her state court pleadings in this case. Id. Because Plaintiff

cannot establish the causes of action she actually pleaded against Nash and Jones, they are

improperly joined. See Mumfrey v. CVS Pharm. Inc., 719 F.3d 392, 401 (5th Cir. 2013); Lopez,

197 S. Supp. 3d at 949. Here, the only claims Plaintiff makes against Defendants are for their

alleged violations of Texas Insurance Code sections 541.060(a)(2), (a)(3), and (a)(7). As

Defendants argued in Civil Action No. 3:19-cv-01875-S—which is identical to this action—the

Court should hold that Plaintiff improperly joined Nash and Jones. The Court should therefore

grant Defendants’ Motion to Dismiss the claims against Nash and Jones and should deny Plaintiff’s

Motion to Remand.

       The Court should also dismiss Plaintiff’s Texas Insurance Code claims against State Farm

because they are unripe. There is no authority—and Plaintiff cites none—that would permit her to

escape the prerequisite that she is “legally entitled to recover” from an underinsured motorist

before the she can recover on extracontractual causes of action against it for failing to promptly

pay, failing to settle, or failing to investigate her UIM claim. Plaintiff points out the Brainard court

stated that “the insured is not required to obtain a judgment against the tortfeasor,” but ignores that

the Brainard court also explained that “[t]he UIM insurer is obligated to pay damages which the

                                                   4
   Case 3:20-cv-02965-X Document 9 Filed 10/29/20                   Page 5 of 13 PageID 286



insured is “legally entitled to recover” from the underinsured motorist.” 216 S.W.3d at 818. The

court clarified that:

        [T]his language means the UIM insurer is under no contractual duty to pay
        benefits until the insured obtains a judgment establishing the liability and
        underinsured status of the other motorist. Neither requesting UIM benefits nor
        filing suit against the insurer triggers a contractual duty to pay. Where there is no
        contractual duty to pay, there is no just amount owed. Thus, under Chapter 38, a
        claim for UIM benefits is not presented until the trial court signs a judgment
        establishing the negligence and underinsured status of the other motorist.
                                                 ***
        The UIM contract is unique because, according to its terms, benefits are
        conditioned upon the insured’s legal entitlement to receive damages from a third
        party. Unlike many first-party insurance contracts, in which the policy alone
        dictates coverage, UIM insurance utilizes tort law to determine coverage.
        Consequently, the insurer’s contractual obligation to pay benefits does not
        arise until liability and damages are determined.

Id. (emphasis added) (internal citations omitted); see also Henson v. S. Farm Bureau Cas. Ins. Co.,

17 S.W.3d 652, 653–54 (Tex. 2000). Accordingly, “an insured may recover attorney’s fees under

Chapter 38 only if the insurer does not tender the UIM benefits within thirty days after the trial

court signs a judgment establishing liability and un[]insured status of the other motorist.” State

Farm Mut. Auto. Ins. Co. v. Nickerson, 216 S.W.3d 823, 824 (Tex. 2006).

        The Henson-Brainard-Nickerson trilogy Defendants outline in their Motion to Dismiss

leaves no doubt that UIM coverage is conditioned on the insured’s legal entitlement to recover

damages from an underinsured motorist. State Farm thus is not obligated to pay UIM benefits to

Plaintiff until she first obtains a judicial determination establishing an underinsured motorist’s

liability and the amount of damages caused by the accident. See Brainard, 216 S.W.3d at 818.

Because Plaintiff is “not entitled to receive the benefits earlier,” State Farm as a matter of law

cannot breach obligations unless it “withhold[s] benefits after the insured has obtained a judgment

establishing the liability and underinsured status of the other motorist.” Id. at 815 (citation omitted)

                                                   5
   Case 3:20-cv-02965-X Document 9 Filed 10/29/20                 Page 6 of 13 PageID 287



(emphasis added). And if Plaintiff does not prevail in obtaining such a judgment, there is no

coverage for UIM benefits and no benefits owed—which would foreclose Plaintiff’s extra-

contractual claims. See id.; Progressive Cty. Mut. Ins. Co. v. Boyd, 177 S.W.3d 919, 922 (Tex.

2005) (extra-contractual claims are “negated by the determination in the breach of contract claim

that there was no coverage”); see also Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 17 (Tex. 1994).

       No authority permits Plaintiff to escape the prerequisite to the recovery of UIM benefits

merely by opting to allege extra-contractual claims alone. Texas appellate courts have applied the

Henson-Brainard-Nickerson principles to limit an insured’s extracontractual claims such as those

underlying Plaintiff’s claims for recovery of insurance benefits. E.g., Weber v. Progressive Cty.

Mut. Ins. Co., No. 05-17-00163-CV, 2018 WL 564001, at *2 (Tex. App.—Dallas Jan. 26, 2018,

pet. denied) (mem. op.); Bryant v. Progressive Cty. Mut. Ins. Co., No. 05-17-01023-CV, 2018 WL

6521853, at *5-6 (Tex. App.—Dallas Dec. 12, 2018, no pet.) (mem. op.). The Dallas Court of

Appeals considered and squarely rejected the same argument Plaintiff argument makes here—that

a UIM insurer violates section 541.060(a)(2) because its liability was “reasonably clear” before

the insured obtained a judgment establishing entitlement to UM/UIM benefits. It explained:

       To establish the liability of the uninsured motorist, “the insured must establish the
       uninsured motorist’s fault and the extent of the resulting damages before becoming
       entitled to recover UIM benefits.” “Neither requesting UIM benefits nor filing suit
       against the insurer triggers a contractual duty to pay.” “Thus, an insurer generally
       cannot be liable on bad faith claims arising from its denial or failure to investigate
       claims that it has no duty to pay.”
                                                ***
       Progressive’s liability on the UIM claim was not “reasonably clear until the trial
       court signed the judgment on the claim. Progressive paid the full amount of the
       judgment plus accrued post-judgment interest, which was the full amount to which
       Bryant was entitled. Therefore, the evidence conclusively proved appellees made a
       prompt, fair, and equitable settlement of the claim after their liability became
       reasonably clear.
                                                ***
                                                 6
   Case 3:20-cv-02965-X Document 9 Filed 10/29/20                  Page 7 of 13 PageID 288



       As Brainard makes clear, [Progressive] had no duty to make any payment on
       Bryant’s claim until the judgment in the UIM case finding Warlow, the uninsured
       driver, caused Bryant’s damages and the amount of those damages. Therefore, the
       fact that appellees offered Bryant less than the amount of his medical expenses and
       lost wages did not breach any duties they owed to Bryant.
                                                 ***
       Appellees had no obligation to make any payment or settlement in this case before
       the trial court rendered judgment.

Id. (emphasis added) (internal citations omitted); see also Am Nat’l Cty. Mut. Ins. Co. v. Holland,

No. 12-18-00141-CV, 2019 WL 1272954, at *3 (Tex. App.—Tyler Mar. 20, 2019, no pet.) (mem.

op.) (“[A]n insured generally must first establish that the insurer is liable on the contract before

the insured can recover on extracontractual causes of action against an insurer for failing to

promptly pay, failing to settle, or failing to investigate an underinsured motorist insurance claim”).

These authorities reject Plaintiff’s contention that liability on her UIM claim was “reasonably

clear” and that State Farm breached extra-contractual statutory duties by failing to pay her claim

before she obtained a judgment establishing that she is “legally entitled to recover” from an

uninsured or underinsured motorist. The Court should therefore also grant Defendants’ Motion to

Dismiss the claims against State Farm.

III.   Plaintiff has failed to allege a valid cause of action against Nash or Jones under Texas
       Insurance Code sections 541.060(a)(2), (a)(3), or (a)(7).

       The rationale of these cases applies with special force to Plaintiff’s claims involving State

Farm employees. Nash and Jones are a Claims Specialist and a Team Manager, respectively, and

as such they lack the power to provide Plaintiff contractual insurance benefits—i.e., they cannot

simply write a check to Plaintiff for insurance benefits. Only State Farm can provide those benefits,

and only State Farm has the obligation to do so if Plaintiff meets the prerequisites to recovery

under Texas law. It is the failure to pay UIM benefits once liability and damages are established


                                                  7
   Case 3:20-cv-02965-X Document 9 Filed 10/29/20                 Page 8 of 13 PageID 289



that triggers extra-contractual liability under the Texas Insurance Code in UIM cases. And only

State Farm has the power to pay those benefits. To find that Nash and Jones have been properly

joined would be to hold that they can violate sections 541.060(a)(2), (a)(3), or (a)(7) for their

failure to do something they lack a contractual, statutory, or common law obligation to perform.

       An individual adjuster does not have settlement authority on behalf of the insurer. E.g.,

Rockbrook Realty Ltd. v. Travelers Lloyds Ins. Co., No. 3:16-CV-2376-D, 2016 WL 8674683, at

*3 (N.D. Tex. Nov. 18, 2016); Mainali Corp. v. Covington Specialty Ins. Co., No. 3:15-CV-1087-

D, 2015 WL 5098047, at *4 (N.D. Tex. Aug. 31, 2015). Rather, an adjuster’s job is simply to

assess the damage. Rockbrook, 2016 WL 8674683, at *3; Mainali, 2015 WL 5098047, at *4. An

individual adjuster cannot be individually liable under section 541.060(a)(3) because, as an

adjuster, he lacks an obligation to provide a policy holder a reasonable explanation of the basis in

the policy for the insurer’s denial of a claim, or offer of a compromise settlement of a claim. That

obligation belongs to the insurer—here, State Farm. Rockbrook, 2016 WL 8674683, at *3;

Mainali, 2015 WL 5098047, at *4; see also Lopez v. United Prop. & Cas. Ins. Co., 197 F. Supp.

3d 944, 950 (S.D. Tex. 2016).

       The bad behavior the Insurance Code targets is an insurer’s refusal to pay under certain

circumstances, and those who can be held responsible are the insurance company or the individual

at the insurance company who refuses to pay the claim—not the individual adjuster responsible

for conducting an investigation. Even under the standard Plaintiff herself espouses, there is no

“reasonable expectation that discovery will reveal evidence to support the allegation[s],” making

Plaintiff’s joinder of Nash and Jones improper. See Response at 6 (citing Bell Atlantic Co. v.

Twombly, 550 U.S. 544, 556 (2007)).



                                                 8
   Case 3:20-cv-02965-X Document 9 Filed 10/29/20                  Page 9 of 13 PageID 290



       Plaintiff’s reliance on Garrison and Gasch for the proposition that adjusters can be liable

for violating section 541.060 is misplaced. See Liberty Mut. Ins. Co. v. Garrison Contractors, Inc.,

966 S.W.2d 482, 486 (Tex. 1998); Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 282

(5th Cir. 2007). In Garrison, the Texas Supreme Court held that an insurance agent soliciting

business on behalf of Liberty Mutual (and while authorized to explain and interpret policy

provisions and premium calculations to customers) could be held individually liable under the

Texas Insurance Code for misrepresenting policy terms to the customer. Garrison, 966 S.W.2d at

486. But Garrison involved an agent selling a policy—not an adjuster handling a claim. Id. And

though the Court briefly noted that an adjuster could potentially constitute a “person” under the

statute, that issue was not before or decided by the Court, and nothing in the Court’s analysis stands

for the proposition that the Texas Insurance Code applies in all instances to the conduct of an

individual adjuster handling an insurance claim.

       Finally, Garrison does not concern a UIM claim and so it does not analyze the “unique”

case law that applies to UIM cases under Brainard, making it inapplicable to this dispute. See 216

S.W.3d 809. In any event, the specific holdings set forth in Defendants’ Motion to Dismiss, and

outlined below, make clear that an adjuster/claims representative cannot be individually liable

under sections 541.060(a)(2), (a)(3), or (a)(7), and thus supersede Garrison’s general discussion.

       For similar reasons, Gasch is also inapposite. In that case the Fifth Circuit acknowledged,

pursuant to the Erie doctrine and under Garrison, that an adjuster can be a “person” and subject to

provisions of the Texas Insurance Code. But it does not establish that an individual adjuster can

be liable under every section of the Texas Insurance Code. Like Garrison, Gasch did not involve

a UIM claim, which entails specific requirements under Texas law. Also as with Garrison, the

more recent case law Defendants cite in their Motion to Dismiss (and again below) specifically

                                                   9
  Case 3:20-cv-02965-X Document 9 Filed 10/29/20                Page 10 of 13 PageID 291



holds that an individual adjuster cannot be liable under sections 541.060(a)(2), (a)(3), or (a)(7).

That case law controls this inquiry, and it establishes without question that Plaintiff’s statutory

cause of action against Nash and Jones cannot serve as the basis for individual liability. For

example:

       Cases holding that section 541.060(a)(2) does not apply to an individual adjuster/claims

representative:     University     Baptist      Church      Fort      Worth      v.     Lexington

Ins. Co., No. 4:17-CV-962-A, 2018 WL 2372645 at * 4 (N.D. Tex. Nov. 11, 2018); Valle v. State

Farm Lloyds, No. 3:16-CV-1212-D, 2016 WL 5791550 at * 3 (N.D. Tex. Nov. 4, 2016); Lopez,

197 F. Supp. 3d at 949; Merritt Buffalo Events Ctr. L.L.C. v. Cent. Mut. Ins. Co., No. 3:15-CV-

3741-D, 2016 WL 931217 at * 4 (N.D. Tex. Mar. 11, 2016); Mainali, 2015 WL 5098047 at * 4;

Messersmith, 10 F. Supp. 3d at 724; Tex. City Patrol, LLC v. El Dorado Ins. Agency, Inc., No. 01–

15–01096–CV, 2016 WL 3748780 at * 3 (Tex. App.–Houston [1st Dist.] July 12, 2016, no pet.).

       Cases holding that that section 541.060(a)(3) does not apply to an individual

adjuster/claims representative: University Baptist Church, 2018 WL 2372645 at * 4; Ministerio

International Lirios Del Valle v. State Farm Lloyds, No. 3:16-CV-1212-D, 2016 WL 5791550 at

*3 (N.D. Tex. Nov. 4, 2016); Lopez, 197 F. Supp. 3d at 949; McClelland v. Chubb Lloyd’s Ins.

Co., No. 5:16-cv-00108, 2016 WL 5791306 at * 3 (W.D. Tex. Sept. 30, 2016); Mainali Corp v.

Covington Specialty Ins. Co., No. 3:15–CV–1087–D, 2015 WL 5098047 at * 4 (N.D. Tex. Aug.

31, 2015); Tex. City Patrol, 2016 WL 3748780 at * 3.

       Cases holding that Section 541.060(a)(7) does not apply to an individual adjuster/claims

representative: University Baptist Church Fort Worth v. Lexington Ins. Co., No. 4:17-CV-962-A

2018 WL 2372645 at * 4 (N.D. Tex. Nov. 10, 2018); Ministerio Intern’l Lirios Del Valle v. State

Farm Lloyds, No. 3:16-CV-1212-D, 2016 WL 5791550 at * 3 (N.D. Tex. Nov. 4, 2016);

                                                10
  Case 3:20-cv-02965-X Document 9 Filed 10/29/20                  Page 11 of 13 PageID 292



McClelland, 2016 WL 5791306, at * 3; Merritt, 2016 WL 931217 at * 4; Messersmith, 10 F. Supp.

3d at 724; Tex. City Patrol, 2016 WL 3748780 at * 3.

        Finally, Nash and Jones were disclosed agents representing a disclosed principal—State

Farm. And Plaintiff had actual awareness that Nash and Jones were acting on State Farm’s behalf.

Texas law is well settled that a disclosed agent for a disclosed principal is not liable for actions

taken on the principal’s behalf. Roe v. Larymon, 318 S.W.3d 502, 521 (Tex. App.—Dallas 2010,

no pet.); City of Houston v. First City, 827 S.W.2d 462, 480 (Tex. App.—Houston [1st Dist. 1992,

writ denied); Sands v. Lemmerhirt, 262 S.W. 125, 126 (Tex. App.—Dallas 1924, no writ.). That

is, the acts of agents within the scope of their authority, on behalf of a disclosed principal, are

considered the acts of the principal, and involve no personal liability on the agent’s part. Roe, 318

S.W.3d at 521; First City, 827 S.W.2d at 480; Sands, 262 S.W. at 126. Because Nash and Jones

were State Farm’s disclosed agents, they cannot be held liable for acts within the scope of their

authority. Plaintiff has not alleged a valid cause of action against them under the Texas Insurance

Code.   The Court should therefore grant Defendants’ Motion to Dismiss the claims against Nash

and Jones and should deny Plaintiff’s Motion to Remand.

VI.     Conclusion & Prayer

        For all of the reasons stated above, Defendants State Farm, Nash, and Jones respectfully

pray that this Court grant their Motion to Dismiss and deny Plaintiff’s Motion to Remand.

Alternatively, Defendant State Farm prays that the Court conclude that Plaintiff has impliedly

asserted a claim against Defendant State Farm to recover UIM benefits under the Federal

Declaratory Judgment Action, which should be tried before Plaintiff’s Texas Insurance Code

claims against Defendant State Farm.



                                                 11
Case 3:20-cv-02965-X Document 9 Filed 10/29/20     Page 12 of 13 PageID 293



                                 Respectfully submitted,


                                 THE LAW OFFICE OF ARMANDO DE DIEGO, P.C.


                                 By:         /s/ Armando De Diego
                                        ARMANDO DE DIEGO
                                        State Bar No. 05635400
                                        Email: adediego@dediego.com

                                        HARVEY G. JOSEPH
                                        State Bar No. 11027850
                                        Email: hjoseph@dediego.com

                                 1201 Griffin St W
                                 Dallas, Texas 75215-1030
                                 Telephone:     (214) 426-1220
                                 Facsimile:     (214) 426-1246

                                 ATTORNEYS FOR DEFENDANTS, STATE FARM
                                 MUTUAL AUTOMOBILE INSURANCE COMPANY,
                                 ROBERT NASH, AND YULONDA JONES




                                   12
  Case 3:20-cv-02965-X Document 9 Filed 10/29/20                Page 13 of 13 PageID 294



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this, the 29th day of October, 2020, the foregoing
document was electronically submitted to the Clerk of Court for the U.S. District Court, Northern
District of Texas, using the electronic case files system of the Court. The electronic case files
system sent a "Notice of Electronic Filing" to the following individual who has consented in
writing to accept this Notice as service of this document by electronic means:

          Mr. Carlos R. Cortez                                 U Via ECF
          Ms. Megna Wadhwani                                 _____ Via Certified Mail, RRE
          CORTEZ LAW FIRM, PLLC                              _____ Via Facsimile
          12801 N. Central Expwy., Suite 360
                                                             _____ Via Regular Mail
          Dallas, Texas 75243



                                                /s/     Armando De Diego
                                                      ARMANDO DE DIEGO




                                                13
